El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En el Registro de la Propiedad de Guayama está ins-crita a favor de José Navarro López una finca de 84 cuerdas de terreno, constando del mismo que ha sido hecha una se-gregación de 5 cuerdas, por lo que ha quedado reducida a 79 cuerdas.
El dueño de esa finca ha otorgado escritura pública en *740la que después de manifestar que ha hecho varias segrega-ciones de esa finca de 84 cuerdas ascendentes a 39 cuerdas, de las cuales unas han sido inscritas y otras no, y de descri-bir las 45 cuerdas restantes, constituyó sobre éstas hipoteca a favor de Norberto Jiménez Soto.
El registrador se negó a inscribir esa hipoteca porque no resulta que la porción de 45 cuerdas que se grava sea el resto de la finca de 84 cnerdas, pues sólo se ha hecho una segregación de 5 cuerdas, y porque para poder inscribir la hipoteca habrá de inscribirse previamente la porción de 45 cuerdas a nombre del deudor segreg’ándola de la finca principal, lo cual no se ha pedido expresamente, interesándose solamente la inscripción del derecho de hipoteca.
Como no han sido inscritas las segregaciones que de la finca de 84 cuerdas ha hecho su dueño sino en una porción de 5 cuerdas, para los efectos del registro aquél continúa siendo dueño del resto de 79 cuerdas; pero como él puede hipotecar parte de su finca, como lo ha hecho en este caso en cuanto a 45 cuerdas, no creemos que sea necesario segre-gar dicha porción para que sea inscrita dicha hipoteca en cuanto a una parte de las 79 cuerdas pues él no ha enaje-nado las 45 cuerdas, que es cuando procedería su segrega-ción para formar finca aparte de las 79 cuerdas.
La resolución del registrador cíete ser revocada y orde-nársele que haga la inscripción de la hipoteca como parte de las 79 cuerdas de que es dueño el hipotecante según el registro, sin previa segregación e inscripción separada de ellas.